DETAILED ACTION

This is the initial Office action based on the application filed on February 25, 2021. Claims 1-10 are currently pending and have been considered below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US Patent Application Publication 2019/0370223) in view of Pattanaik et al (US Patent Application Publication 2017/0364552).


	Claims 1, 9 and 10: Yang discloses a method, a system and a device comprising: 
by means of a management server configured to perform data migration between blockchain, 
obtaining transaction information from a distributed ledger in a blockchain platform at a data migration source [0036, 0039]. [See at least index data that includes “such as a block digest value (hash value) index, a transaction digest value (hash value) index, and a historical transaction status data index for each block. Historical transaction status data is a historical value of a transaction status on the blockchain…”]
transmitting a migration transaction to a distributed ledger node in a blockchain platform at a data migration destination, [0039]. [See at least transmitting the transaction with block information, index data, reference time, etc.] 

Yang alone does not explicitly disclose the migration transaction specifying a transaction ID indicated by the transaction information obtained. However, Pattanaik [0128] discloses having unique transaction identifiers.
As such, it would have been obvious for one of ordinary skill in the before the effective filing date to modify Yang with Pattanaik. One would have been motivated to do so in order to track each transaction.

	Yang as modified further discloses:
by means of the distributed ledger node, 
receiving the migration transaction and obtaining transaction information in the distributed ledger at the data migration source based on the transaction ID [0036, 0039]. [See at least receiving the migration trigger.] 
extracting data on a predetermined processing result from the transaction information obtained and executing a transaction which is based on the transaction information using the extracted data as an argument [0044, 0046]. [The data in the transaction operation is used to execute transaction.] 
transmitting a result of the transaction executed to a transaction distribution node at the data migration destination [0036, 0039, 0046]. [See at least migrating data to a second storage.]
Claim 2: Yang as modified discloses the method of Claim 1 above, and Yang further discloses wherein the data on the predetermined processing result which the distributed ledger node extracts from the transaction information obtained is data from an external system or data on a result of executing particular processing [0039-0040]. [Data was obtained from a different storage system, which is external to the second storage system.]


Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chandramouli et al (2017/0187693) describes at least organization identifiers in transactions;
Stollman (2018/0323963) describes at least transactions between blockchains;
Winarski (10,860,259) describes at least migration of blockchain blocks.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163